
	
		II
		112th CONGRESS
		1st Session
		S. 1508
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Menendez (for
			 himself, Mr. Isakson, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend loan limits for programs of the Federal Housing
		  Administration, the government-sponsored enterprises, and the Department of
		  Veterans Affairs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeownership Affordability Act of
			 2011.
		2.Federal Housing
			 Administration loan limit extension
			(a)In
			 generalNotwithstanding any
			 other provision of law, for mortgages for which a Federal Housing
			 Administration case number has been assigned during the period beginning on the
			 date of enactment of this Act and ending on December 31, 2013, the dollar
			 amount limitation on the principal obligation for purposes of section 203 of
			 the National Housing Act (12 U.S.C. 1709) shall be considered to be, except for
			 purposes of section 255(g) of such Act (12 U.S.C. 1715z–20(g)), the greater
			 of—
				(1)the dollar amount limitation on the
			 principal obligation of a mortgage determined under section 203(b)(2) of the
			 National Housing Act (12 U.S.C. 1709(b)(2)); or
				(2)the dollar amount limitation that was
			 prescribed for such size residence for such area for 2008 pursuant to section
			 202 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat.
			 620).
				3.Fannie Mae and
			 Freddie Mac loan limit extension
			(a)In
			 generalNotwithstanding any
			 other provision of law, for mortgage loans originated during the period
			 beginning on the date of enactment of this Act and ending on December 31, 2013,
			 the limitation on the maximum original principal obligation of a mortgage that
			 may be purchased by the Federal National Mortgage Association or the Federal
			 Home Loan Mortgage Corporation shall be the greater of—
				(1)the limitation in
			 effect at the time of the purchase of the mortgage loan, as determined pursuant
			 to section 302(b)(2) of the Federal National Mortgage Association Charter Act
			 (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)), respectively; or
				(2)the limitation
			 that was prescribed for loans originated during the period beginning on July 1,
			 2007 and ending on December 31, 2008, pursuant to section 201 of the Economic
			 Stimulus Act of 2008 (Public Law 110–185, 122 Stat. 619).
				(b)Fee
			 increasesNotwithstanding any other provision of law, the Federal
			 Housing Finance Agency shall, by rule or order, increase mortgage guarantee
			 fees charged by the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation for mortgage loans of not less than $625,500 or more
			 than $729,750 originated during the period beginning on October 1, 2011, and
			 ending on December 31, 2013, in an amount necessary to increase by $336,000,000
			 the revenue raised from such fees.
			4.Department of
			 Veterans Affairs loan limit extensionSection 501 of the Veterans' Benefits
			 Improvement Act of 2008 (Public Law 110–389; 122 Stat. 4175; 38 U.S.C. 3703
			 note) is amended, in the matter before paragraph (1), by striking
			 December 31, 2011 and inserting December 31,
			 2013.
		
